Investor Presentation BROWN SHOE COMPANY, INC. September 2009 Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995: This investor update contains certain forward-looking statements and expectations regarding the Company’s future performance and the future performance of its brands. Such statements are subject to various risks and uncertainties that could cause actual results to differ materially. These include (i) changing consumer demands, which may be influenced by consumers' disposable income, which in turn can be influenced by general economic conditions; (ii) the timing and uncertainty of activities and costs related to the Company’s information technology initiatives, including software implementation and business transformation; (iii) potential disruption to the Company’s business and operations as it implements its information technology initiatives; (iv) the Company’s ability to utilize its new information technology system to successfully execute its business model; (v) intense competition within the footwear industry; (vi) compliance with applicable laws and standards with respect to lead content in paint and other product safety issues; (vii) rapidly changing fashion trends and purchasing patterns; (viii) customer concentration and increased consolidation in the retail industry; (ix) political and economic conditions or other threats to continued and uninterrupted flow of inventory from China and Brazil, where the Company relies heavily on third-party manufacturing facilities for a significant amount of its inventory; (x) the Company's ability to attract and retain licensors and protect its intellectual property; (xi) the Company's ability to secure/exit leases on favorable terms; (xii) the Company's ability to maintain relationships with current suppliers; and (xiii) the Company’s ability to successfully execute its international growth strategy. The Company's reports to the Securities and Exchange Commission contain detailed information relating to such factors, including, without limitation, the information under the caption “Risk Factors” in Item 1A of the Company’s Annual Report on Form 10-K for the year ended January 31, 2009, which information is incorporated by reference herein and updated by the Company’s Quarterly Reports on Form 10-Q. The Company does not undertake any obligation or plan to update these forward-looking statements, even though its situation may change. -September 11, 2009 NOTE: The Company did not issue formal earnings per share guidance for either full-year or quarterly 2009 in its earnings releases and conference calls.However, it did supply a perspective on a number of operating metrics and this book does not represent an interim change, update, or affirmation of the metrics presented on August 26, 2009. Brown Shoe is… § Brands Consumers Trust § Globally recognized brands § Famous Footwear – leading family branded footwear retailer § Naturalizer – one of the world’s largest women’s brands § Dr. Scholl’s – iconic provider of comfort for feet § Diversified portfolio that spans categories and channels § Strong value position § Strong Balance Sheet & Cash Flow § Inventory management § Solid liquidity § Dividend paid in 347 consecutive quarters § Vast Sourcing, Design, & Distribution Expertise § More than 600 people across sourcing offices in China § Leading-edge design studios § Trusted Long-Term Partnerships With Suppliers, Vendors, & Retailers § Synergistic Multi-Channel Platform Brown Shoe - $2.2 Billion in Sales All data shown is for the trailing 12 month period as of August 1, 2009 Segment Sales Wholesale 30%Retail 70% Brand Sales Naturalizer Dr. Scholl's Other Brands Famous Footwear Famous Footwear Category Breakdown Men's Athletic 21% Women's Fashion 28% Women's Athletic 15% Kid's Fash. 6% Kid's Athl. 9%
